     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 1 of 16


 1 Thomas C. Seabaugh, Esq., SBN 272458
   THE LAW OFFICE OF THOMAS C. SEABAUGH
 2 333 South Grand Avenue, 42nd Floor
   Los Angeles, California 90071
 3 Telephone: (213) 225-5850
   Email: tseabaugh@seabaughfirm.com
 4
   Attorney for Plaintiff
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                        EASTERN DISTRICT OF CALIFORNIA
 9
10
   D.D., a minor, by and through his father    Case No.: 1:20-cv-00064-DAD-JLT
11 and guardian ad litem Tom Durbin,
                Plaintiff,                     PROPOSED PROTECTIVE ORDER
12
          vs.                                  (Doc. 15)
13
14 COUNTY OF KERN;
   MARCUS CLOUD;
15 and DOES 1-10,
16              Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                              -1-
                                                            PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 2 of 16


 1         COME NOW the Parties in this matter and jointly present this Protective
 2 Order for the Court’s approval.
 3                                PROTECTIVE ORDER
 4 1.      PURPOSE AND LIMITATIONS
 5         Disclosure and discovery activity in this action are likely to involve
 6 production of confidential, proprietary, or private information for which special
 7 protection from public disclosure and from use for any purpose other than
 8 prosecuting this litigation may be warranted. Accordingly, the parties in this matter
 9 petition the Court to enter the following Protective Order. This proposed order is
10 based on the model order developed by the Northern District of California.
11         This Order does not confer blanket protections on all disclosures or responses
12 to discovery and the protection it affords from public disclosure and use extends
13 only to the limited information or items that are entitled to confidential treatment
14 under the applicable legal principles. As set forth in Section 12.3, below, this
15 Protective Order does not entitle the parties to file confidential information under
16 seal.
17 2.      BASIS FOR PROTECTIVE ORDER (LOCAL RULE 141.1(c))
18         Pursuant to the requirements of Local Rule 141.1(c), the parties through their
19 counsel stipulate:
20         (1)   The parties expect to exchange or discover (1) medical records relating
21 to the minor plaintiff, (2) information relating to events that transpired in juvenile
22 hall that may be protected by Welfare and Institutions Code Section 827, and/or (3)
23 information that may be protected by the Peace Officer Bill of Rights (Cal. Gov.
24 Code § 3301).
25         (2)   Without conceding the merits of any privilege or protection asserted
26 any party, and without waiving any of their respective substantive or procedural
27 rights, the parties all agree that a protective order would allow discovery to proceed
28 in a more speedy and efficient manner.

                                               -2-
                                                                 PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 3 of 16


 1         (3)    In light of the above, the parties submit that a protective order issued by
 2 this Court, rather than a private agreement between the parties, is necessary and
 3 appropriate.
 4 3.      DEFINITIONS
 5         3.1    Challenging Party: a Party or Non-Party that challenges the designation
 6 of information or items under this Order.
 7         3.2    “CONFIDENTIAL” Information or items: information (regardless of
 8 how it is generated, stored or maintained) or tangible things that qualify for
 9 protection under Federal Rule of Civil Procedure 26(c).
10         3.3    Counsel (without qualifier): Outside Counsel of Record and House
11 Counsel (as well as their support staff).
12         3.4    Designating party: a Party or Non-Party that designates information or
13 items that it produces in disclosures or in responses to discovery as
14 “CONFIDENTIAL.”
15         3.5    Disclosure or Discovery Material: all items or information, regardless
16 of the medium or manner in which it is generated, store, or maintained (including,
17 among other things, testimony, transcripts, and tangible things), that are produced or
18 generated in disclosures or responses to discovery in this matter.
19         3.6    Expert: a person with specialized knowledge or experience in a matter
20 pertinent to the litigation who has been retained by a Party or its counsel to serve as
21 an expert witness or as a consultant in this action.
22         3.7    House Counsel: attorneys who are employees of a party to this action.
23 House Counsel does not include Outside Counsel of Record or any other outside
24 counsel.
25         3.8    Non-Party: any natural person, partnership, corporation, association, or
26 other legal entity not names as a Party to this action.
27         3.9    Outside Counsel of Record: attorneys who are not employees of a party
28 to this action but are retained to represent or advise a party to this action and have

                                                -3-
                                                                  PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 4 of 16


 1 appeared in this action on behalf of that party or are affiliated with a law firm which
 2 has appeared on behalf of that party.
 3         3.10 Party: any party to this action, including all of its officers, directors,
 4 employees, consultants, retained experts, and Outside Counsel of Record (and their
 5 support staffs).
 6         3.11 Producing Party: a Party or Non-Party that produces Disclosure or
 7 Discovery Material in this action.
 8         3.12 Professional Vendors: persons or entities that provide litigation
 9 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
11 and their employees and subcontractors.
12         3.13 Protected Material: any Disclosure or Discovery Material that is
13 designated as “CONFIDENTIAL.”
14         3.14 Receiving Party: a Party that receives Disclosure or Discovery
15 Material from a Producing Party.
16 4.      SCOPE
17         The protections conferred by this Order cover not only Protected Material (as
18 defined above), but also (1) any information copied or extracted from Protected
19 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
20 and (3) any testimony, conversations, or presentations by Parties or their Counsel
21 that might reveal Protected Material. However, the protections conferred by this
22 Order do not cover the following information: (a) any information that is in the
23 public domain at the time of disclosure to a Receiving Party or becomes part of the
24 public domain after its disclosure to a Receiving Party as a result of publication not
25 involving a violation of this Order, including becoming part of the public record
26 through trial or otherwise; and (b) any information known to the Receiving Party
27 prior to the disclosure or obtained by the Receiving Party after the disclosure from a
28 source who obtained the information lawfully and under no obligation of

                                                -4-
                                                                  PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 5 of 16


 1 confidentiality to the Designating Party. Any use of Protected Material at trial shall
 2 be governed by a separate agreement or order.
 3 5.     DURATION
 4        Even after final disposition of this litigation, the confidentiality obligations
 5 imposed by this Order shall remain in effect until Designating Party agrees
 6 otherwise in writing or a court order otherwise directs. Final disposition shall be
 7 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
 8 or without prejudice; and (2) final judgment herein after the completion and
 9 exhaustion of all appeals, rehearings, remands, trials or reviews of this action,
10 including the time limits for filing any motions or applications for extension of time
11 pursuant to applicable law.
12 6.     DESIGNATING PROTECTED MATERIAL
13        6.1    Exercise of Restraint and care in Designating Material for
14               Protection
15        Each Party or Non-Party that designates information or items for protection
16 under this Order must take care to limit any such designation to specific material
17 that qualifies under the appropriate standards. The Designating Party must
18 designate for protections only those parts of material, documents, items, or oral or
19 written communications that qualify – so that other portions of the material,
20 documents, items, or communications for which protection is not warranted are not
21 swept unjustifiable within the ambit of this Order.
22        Mass, indiscriminate, or routinized designations are prohibited. Designations
23 that are sworn to be clearly unjustified or that have been made for an improper
24 purpose (e.g., to unnecessarily encumber or retard the case development process or
25 to impose unnecessary expenses and burdens on other parties) expose the
26 Designating Party to sanctions.
27
28

                                               -5-
                                                                  PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 6 of 16


 1        If it comes to a Designating Party’s attention that information or items that it
 2 designated for protections do not qualify for protection, the Designating Party must
 3 promptly notify all other Parties that it is withdrawing the mistaken designation.
 4        6.2    Manner and Timing of Designations
 5        Except as otherwise provided in this Order (see, e.g., second paragraph of
 6 section 5.2 (a) below), or as otherwise stipulated or ordered, Disclosure or
 7 Discovery Material that qualifies for protections under this Order must be clearly so
 8 designated before the material is disclosed or produced. Designation in conformity
 9 with Order requires:
10        (a)    For information in documentary form (e.g., paper or electronic
11               documents, but excluding transcripts of depositions or other pretrial or
12               trial proceedings), that the Producing Party affix the legend
13               “CONFIDENTIAL” to each page that contains protected material. If
14               only a portion or portions of the material on a page qualifies for
15               protection the Producing Party also must clearly identify the protected
16               portion(s) (e.g., by making appropriate markings in the margins). A
17               Party or Non-Party that makes original documents or materials
18               available for inspection need not designate them for protection until
19               after the inspecting Party has indicated which material it would like
20               copied and produced. During the inspection and before the
21               designation, all of the material made available for inspection shall be
22               deemed “CONFIDENTIAL.” After the inspecting Party has identified
23               the documents it wants copied and produced, the Producing Party must
24               determine which documents, or portions thereof, qualify for protection
25               under this Order. Then, before producing the specified documents, the
26               Producing Party must affix the “CONFIDENTIAL” legend to each
27               page that contains Protected Material. If only a portion or portions of
28               the material on a page qualifies for protection, the Producing Party also

                                              -6-
                                                                 PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 7 of 16


 1               must clearly identify the protected portion(s) (e.g., by making
 2               appropriate markings in the margins).
 3        (b)    for testimony given in deposition or in other pretrial or trial
 4               proceedings, that the Designating Party identify on the record, before
 5               the close of the deposition, hearing, or other proceeding, all protected
 6               testimony.
 7        (c)    for information produced in some form other than documentary and for
 8               any other tangible items, that the Producing Party affix in a prominent
 9               place on the exterior of the container or containers in which the
10               information or item is stored the legend “CONFIDENTIAL.” If only a
11               portion or portions of the information or item warrant protection, the
12               Producing Party, to the extent practicable, shall identify the protected
13               portion(s).
14        6.3    Inadvertent Failures to Designate
15        If timely corrected, an inadvertent failure to designate qualified information
16 or items does not, standing alone, waive the Designating Party’s right to secure
17 protection under this Order for such material. Upon timely correction of a
18 designation, the Receiving Party must make reasonable efforts to assure that the
19 material is treated in accordance with the provisions of this Order.
20 7.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
21        7.1    Timing of Challenges
22        Any Party may challenge a designation of confidentiality at any time. Unless
23 a prompt challenge to a Designating Party’s confidentiality designation is necessary
24 to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a
25 significant disruption or delay of the litigation, the challenge must be brought within
26 a reasonable time or it is waived.
27
28

                                               -7-
                                                                  PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 8 of 16


 1         7.2   Meet and Confer
 2         The Challenging Party shall initiate the dispute resolution process by
 3 providing written notice of each designation it is challenging and describing the
 4 basis for each challenge. To avoid ambiguity as to whether a challenge has been
 5 made, the written notice must recite that the challenge to confidentiality is being
 6 made in accordance with this specific paragraph of the Protective Order. The parties
 7 shall attempt to resolve each challenge in good faith and must begin the process by
 8 conferring directly (in voice to voice dialogue; other forms of communication are
 9 not sufficient) within 14 days of the date of service of notice. In conferring, the
10 Challenging Party must explain the basis for its belief that the confidentiality
11 designation was not proper and must give the Designating Party an opportunity to
12 review the designated material, to reconsider the circumstances, and, if no change in
13 designation is offered, to explain the basis for the chosen designation. A
14 Challenging Party may proceed to the next state of the challenge process only if it
15 has engaged in this meet and confer process first or establishes that the Designating
16 Party is unwilling to participate in the meet and confer process in a timely manner.
17         7.3   Judicial Intervention
18         If the Parties cannot resolve a challenge after meeting and conferring, the
19 Challenging Party SHALL initiate an informal, telephonic conference with the
20 assigned Magistrate Judge. At that conference, the Court will attempt to resolve the
21 matter without need for formal motion practice. If, in the Court’s view, the matter
22 can only be resolved through formal motion practice, the Court will authorize the
23 Challenging party to file a motion which SHALL comply with Local Rule 251(c).
24         As with motions to compel, the Challenging Party SHALL bear the initial
25 burden of demonstrating that the Designating Party has improperly marked the
26 material as confidential. If this showing is made, the burden will shift and as with
27 motions for protective orders under Federal Rules of Civil Procedure 26(c), the
28 burden of establishing the need for the confidentiality – as with any evidentiary

                                               -8-
                                                                PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 9 of 16


 1 privilege – must be borne by the Designating Party who is asserting it. Frivolous
 2 challenges, and those made for an improper purpose (e.g., to harass or impose
 3 unnecessary expenses and burdens on other parties) may expose the Challenging
 4 Party to sanctions. All parties shall continue to afford the material in question the
 5 level of protection to which it is entitled under the Producing Party’s designation
 6 until the Court rules on the challenge.
 7 8.     ACCESS TO AND USE OF PROTECTED MATERIAL
 8        8.1    Basic Principles
 9        A Receiving Party may use Protected Material that is disclosed or produced
10 by another Party or by a Non-Party in connection with this this case only for
11 prosecuting, defending, or attempting to settle this litigation. Such Protected
12 Material may be disclosed only to the categories of persons and under the conditions
13 described in this Order. When the litigation has been terminated, a Receiving Party
14 must comply with the provisions of section 13 below (FINAL DISPOSITION).
15        Protected Material must be stored and maintained by a Receiving Party at a
16 location and in a secure manner that ensures that access is limited to the persons
17 authorized under this Order.
18        8.2    Disclosure of “CONFIDENTAL” Information or Items
19        Unless otherwise ordered by the court or permitted in writing by the
20 Designating Party, a Receiving Party may disclose any information or item
21 designated “CONFIDENTIAL” only to:
22        (a)    the Receiving Party’s Outside Counsel of Record in this action, as well
23               as employees of said Outside Counsel of Record to whom it is
24               reasonably necessary to disclose the information for this litigation and
25               who have signed the “Acknowledgement and Agreement to Be Bound”
26               that is attached hereto as Exhibit A;
27        (b)    the officers, directors, and employees (including House Counsel) of the
28               Receiving Party to whom disclosure is reasonably necessary for this

                                              -9-
                                                                PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 10 of 16


 1               litigation and who have signed the “Acknowledgment and Agreement
 2               to Be Bound” (Exhibit A);
 3         (c)   Experts (as defined in this Order) of the Receiving Party to whom
 4               disclosure is reasonably necessary for this litigation and who have
 5               signed the     “Acknowledgment and Agreement to Be Bound” (Exhibit
 6               A);
 7         (d)   the court and its personnel;
 8         (e)   court reporters and their staff, professional jury or trial consultants,
 9               mock jurors, and Professional Vendors to whom disclosure is
10               reasonably necessary for this litigation and who have signed the
11               “Acknowledgement and Agreement to Be Bound” (Exhibit A);
12         (f)   during their depositions, witnesses in the action whom disclosure is
13               reasonably necessary and who have signed the “Acknowledgement and
14               Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
15               Designating Party or ordered by the court. Pages transcribed deposition
16               testimony or exhibits to depositions that reveal Protected Material must
17               be separately bound by the court reporter and may not be disclosed to
18               anyone except as permitted under this Protective Order.
19         (g)   the author or recipient of a document containing the information or a
20               custodian or other person who otherwise possessed or knew the
21               information.
22 9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
23         PRODUCED IN OTHER LITIGATION
24         If a Party is served with a subpoena or a court order issued in other litigation
25 that compels disclosure of any information or items designated in this action as
26 “CONFIDENTIAL,” that Party must:
27         (a)   promptly notify in writing the Designation Party. Such notification
28               shall include a copy of the subpoena or court order;

                                                -10-
                                                                  PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 11 of 16


 1         (b)   promptly notify in writing the party who caused the subpoena or order
 2               to issue in the other litigation that some or all of the material covered
 3               by the subpoena or order is subject to this Protective Order. Such
 4               notification shall include a copy of this Protective Order; and
 5         (c)   cooperate with respect to all reasonable procedures sought to be
 6               pursued by the Designating Party who’s Protected Material may be
 7               affected. If the Designating Party timely seeks a protective order, the
 8               Party served with the subpoena or court order shall not produce any
 9               information designated in this action as “CONFIDENTIAL” before a
10               determination by the court from which the subpoena or order issued,
11               unless the Party has obtained the Designating Party’s permission. The
12               Designating Party shall bear the burden and expense of seeking
13               protection in that court of its confidential material – and nothing in
14               these provisions should be construed as authorizing or encouraging a
15               Receiving Party in this action to disobey a lawful directive from
16               another court.
17 10.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
18         PRODUCED IN THIS LITIGATION
19         (a)   The terms of this Order are applicable to information produced by a
20               Non- Party in this action and designated as “CONFIDENTIAL.” Such
21               information produced by Non-Parties in connection with this litigation
22               is protected by the remedies and relief provided by this Order. Nothing
23               in these provisions should be construed as prohibiting a Non-Party
24               from seeking additional protections.
25         (b)   In the event that a Party is required, by a valid discovery request, to
26               produce a Non-Party’s confidential information in its possession, and
27               the Party is subject to an agreement with the Non-party not to produce
28               the Non-Party’s confidential information, then the Party shall:

                                              -11-
                                                                 PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 12 of 16


 1               (1)    promptly notify in writing the Requesting Party and the Non-
 2               Party that some or all of the information requested is subject to a
 3               confidentiality agreement with a Non-Party;
 4               (2)    promptly provide the Non-Party with a copy of the Protective
 5               Order in this litigation, the relevant discovery request(s), and a
 6               reasonably specific description of the information requested; and
 7               (3)    make the information requested available for inspection by the
 8               Non-Party.
 9         (c)   If the Non-Party fails to object or seek a protective order from this
10               court within 14 days of receiving the notice and accompanying
11               information, the Receiving Party may produce the Non-Party’s
12               confidential information responsive to the discovery request. If the
13               Non-Party timely seeks a protective order, the Receiving Party shall not
14               produce any information in its possession or control that is subject to
15               the confidentiality agreement with the Non-Party before a
16               determination by the court. Absent a court order to the contrary, the
17               Non-Party shall bear the burden and expense of seeking protection in
18               this court of its Protected Material.
19 11.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
21 Protected Material to any person or in any circumstance not authorized under this
22 Protective Order, the Receiving Party must immediately (a) notify in writing the
23 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
24 all unauthorized copies of the Protected Material, (c) inform the person or persons to
25 whom unauthorized disclosures were made of all the terms of this Order, and (d)
26 request such person or persons to execute the “Acknowledgement and Agreement to
27 Be Bound” that is attached hereto to as Exhibit A.
28

                                              -12-
                                                                 PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 13 of 16


 1 12.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2         PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain
 4 inadvertently produced material is subject to a claim of privilege or other protection,
 5 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 6 Procedure 26(b)(5)(B). This provision is not intended to modify whatever produce
 7 may be established in an e-discovery order that provides for production without
 8 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
 9 as the parties reach an agreement on the effect of disclosure of a communication or
10 information covered by the attorney-client privilege or work product protection, the
11 parties may incorporate their agreement in the stipulated protective order submitted
12 to the Court.
13 13.     MISCELLANEOUS
14         13.1 Right to Further Relief
15         Nothing in this Order abridges the right of any person to seek its modification
16 by the court in the future.
17         13.2 Right to Assert Other Obligations
18         The entry of this Protective Order does not imply and Party’s waiver of any
19 right it otherwise would have to object to disclosing or producing any information or
20 item on any ground not addressed in this Protective Order. Similarly, no Party
21 waives any right to object on any ground to use in evidence of any of the material
22 covered by this Protective Order.
23         13.3 Filing Protected Material
24         Without written permission from the Designating Party or a court order
25 secured after appropriate notice to all interested persons, a Party may not file in the
26 public record in this action any Protected Material. A Party that seeks to file under
27 seal any Protected Material must comply with the applicable local rules. Protected
28 Material may only be filed under seal pursuant to a court order authorizing the

                                              -13-
                                                                 PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 14 of 16


 1 sealing of the specific Protected Material at issue. A sealing order will issue only
 2 upon a request establishing that the Protected Material at issue is privileged,
 3 protectable as a trade secret, or otherwise entitled to protection under the law. If a
 4 Receiving Party’s request to file Protected Material under seal is denied by the
 5 court, then the Receiving Party may file the information in the public record unless
 6 otherwise instructed by the court.
 7 14.     FINAL DISPOSITION
 8         Within 60 days after the final disposition of this action, as defined in
 9 paragraph 4, each Receiving Party must return all Protected Material to the
10 Producing Party or destroy such material. As used in this subdivision, “all Protected
11 Material” includes all copies, abstracts, compilations, summaries, and any other
12 format reproducing or capturing any of the Protected Material. Whether the
13 Protected Material is returned or destroyed, the Receiving Party must submit a
14 written certification to the Producing Party (and, if not the same person or entity, to
15 the Designating Party) by the 60 day deadline that (1) identifies (by category, where
16 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
17 that the Receiving Party has not retained any copies, abstracts, compilations,
18 summaries or any other format reproducing or capturing any of the Protected
19 Material. Notwithstanding this provision, Counsel are entitled to retain an
20 archival copy of all pleadings, motion papers, trial, deposition, and hearing
21 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
22
23
24
25
26
27
28

                                               -14-
                                                                  PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 15 of 16


 1 reports, attorney work product, and consultant and expert work product, even if such
 2 materials contain Protected Material. Any such archival copes that contain or
 3 constitute Protected Material remain subject to this Protective Order as set forth in
 4 Section 4 (DURATION).
 5
 6 DATED: 8/13/2020               LAW OFFICE OF THOMAS C. SEABAUGH
 7
                                                               s/ Thomas C. Seabaugh
 8                                                      BY:
                                                              Thomas C. Seabaugh
 9
                                                              Attorney for Plaintiff
10
     DATED: 8/13/2020             COUNTY COUNSEL, COUNTY OF KERN
11
                                                               s/Andrew Thomson1
12
                                                        BY:
13                                                            Andrew Thomson
                                                              Attorney for Defendants
14
15                                               ORDER

16           As to any document the parties wish to file under seal, they SHALL comply with Local

17 Rule 141. This protective order does NOT create a presumption that the protected documents will
18 be filed under seal. Rather, the proponent must make the showing required by Local Rule 141 and
19 the applicable authorities.
20
21 IT IS SO ORDERED.
22      Dated:     August 13, 2020                          /s/ Jennifer L. Thurston
23                                                   UNITED STATES MAGISTRATE JUDGE

24
25
26
27
        1
            Signature authorized via email on 8/12/2020.
28

                                                   -15-
                                                                        PROPOSED PROTECTIVE ORDER
     Case 1:20-cv-00064-DAD-JLT Document 16 Filed 08/13/20 Page 16 of 16


 1                                       EXHIBIT A
 2          ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3         I, _______________________ [print or type full name], of
 4 __________________________ [print or type full address], declare under penalty of
 5 perjury that I have read in its entirety and understand the Protective Order that was
 6 issued by the Unites States District Court for the Eastern District of California on
 7 _________________ [date] in the case of Jane Doe, et al v. County of Kern et al,
 8 USDC Eastern District of California Case No. 1:16-cv-01469-DAD-JLT.
 9         I agree to comply with and to be bound by all the terms of this Protective
10 Order and I understand and acknowledge that failure to so comply could expose me
11 to sanctions and punishment in the nature of contempt. I solemnly promise that I
12 will not disclose in any matter any information or item that is subject to this
13 Protective Order to any person or entity except in strict compliance with the
14 provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16 for the Eastern District of California for the purpose of enforcing the terms of this
17 Protective Order, even if such enforcement proceedings occur after termination of
18 this action.
19         I hereby appoint _________________________________ [print/type full
20 name] of _______________________________________ [print/type full address
21 and telephone number] as my California agent for service of process in connection
22 with this action or any proceedings related to enforcement of this Protective Order.
23 Date:__________________
24 City and State were sworn and signed: ________________________________
25 Printed name: ________________________
26 Signature: ____________________________
27
28

                                               -1-
                                                            JOINT PROPOSED PROTECTIVE ORDER
